Citation Nr: 0616347	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  99-16 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in December 2000 and August 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not engage in combat with the enemy and, 
while there is medical evidence of a diagnosis of PTSD, the 
veteran's claimed in-service stressors have not been 
corroborated by service records or other credible supporting 
evidence.

3.  A personality disorder and primary alcohol or drug 
dependence are not diseases or disabilities for VA 
compensation purposes

4.  An acquired psychiatric disorder, to include depression, 
is not apparent from the medical evidence until several years 
post-service and there is no competent evidence that links 
such to service. 


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).

2.  Service connection for depression is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2005).  The 
intended effect of the regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
However, VA has fulfilled its duty to notify the appellant in 
this case.  In the February 2001 and August 2004 letters, VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letters also directed the veteran to 
tell the VA about any additional information or evidence that 
he wanted the VA to try to get for him in relation to his 
case and the August 2004 letter explicitly directed the 
veteran to send any pertinent evidence he had in his 
possession.  The Board finds that these letters fulfill VA's 
duties to notify the veteran and the issues on appeal were 
readjudicated after the VCAA notice letters were sent to the 
veteran.  See Supplemental Statement of the Case issued in 
January 2006.  The veteran has been notified of the evidence 
needed to substantiate his claims and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id; see also Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (reversed on 
other grounds No. 05-7157 (Fed. Cir.  Apr. 5, 2006)).   

In this case, August 2004 VCAA letter sent to the veteran 
directed him to submit to the VA any other evidence or 
information that the pertained to his claim.  Thus, the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claim.  

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

With respect to the issues decided here, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his service connection claims, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the appellant on this element, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
Board notes that the appellant and his representative have 
alleged no prejudice as a result of this error.  Moreover, as 
the decision finds that the preponderance of the evidence is 
against the appellant's claims, any question as to the 
appropriate effective dates to be assigned is rendered moot.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield, supra (due process 
concerns with respect to VCAA notice must be pled with 
specificity).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The Board has remanded the issues 
current on appeal twice and the RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the veteran.  The record includes 
limited service records, private medical records, and VA 
medical records.  It appears from the claims file that there 
are missing service records that cannot be located.  The 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  While 
the complete service records are not of record, the RO 
appears to have undertaken all possible development to obtain 
records generated during the veteran's active duty service.  
However, multiple responses from the National Personnel 
Records Center (NPRC) indicate that the remaining service 
medical records do not exist at its facility and that further 
attempts to obtain the records from NPRC would be futile.  
Thus, the Board finds that VA has fulfilled its duty to 
assist the veteran under the provisions of 38 C.F.R. 
§ 3.159(c)(2).  

The veteran was afforded a VA clinical examination in January 
1999, which did not diagnose depression or PTSD.  
Nevertheless, the private medical evidence of record appears 
to show that the veteran suffers from PTSD and depression.  
VA attempted to obtain more probative medical evidence to 
determine if the veteran in fact currently suffers from PTSD 
and depression and, if so, if these disabilities are linked 
to service; however, the veteran failed to report for 
examinations scheduled in March and May 2005.  The veteran 
has not shown good cause for his failure to report.  
Additionally, VA sent the veteran a letter in July 2005 
asking him if he wanted to schedule another examination and 
the veteran failed to respond to this letter.

The Court of Appeals for Veterans Claims has held that "[t]he 
duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  When entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination, and a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim without good cause, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2005).  Under these circumstances, there is no further duty 
to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2000).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).  

At this point the Board notes that PTSD claims based on 
allegations of personal assault or sexual harassment require 
special evidentiary development procedures.  Although the 
veteran initially appeared to claim that his PTSD was linked 
to an incident of sexual harassment, the Board notes that the 
veteran later clarified that he was accused of being a 
perpetrator of sexual harassment during active service.  It 
is clear that he is not claiming that he is a victim of in-
service sexual harassment or a personal assault.  As such, 
the veteran's claim does not fall under the enhanced 
evidentiary development requirements for such PTSD claims.  
See VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
5.14c (8), (9); see also, e.g., Patton v. West, 12 Vet. App. 
272 (1999).

The veteran's service medical records (SMRs) show that he was 
recommended for administrative discharge in June 1972 based 
on diagnoses of an emotionally unstable personality and 
resolved, non-dependent drug abuse.  Personality disorders 
are not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (2005); Winn v. Brown, 8 Vet. App. 510, 516 
(1996), Beno v. Principi, 3 Vet. App. 439 (1992).  As to any 
alcohol or drug dependency that may be present, service 
connection may not be granted for these conditions when 
primary.  See 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 
3.301(a) (2005).  The SMRs are negative for any findings 
related to an acquired psychiatric disorder, to include PTSD.  

Post-service, upon a January 1999 VA examination, a 
psychiatrist specifically reported that there is no 
indication that the veteran sustained psychological or 
emotional trauma during service which bears upon his current 
symptoms.  The examiner concluded that the veteran's symptoms 
fell short of the criteria for a diagnosis of PTSD or any 
other disorder, other than cannabis dependence.  As noted 
above, drug abuse or dependence is not a disease or 
disability for VA compensation purposes.  38 U.S.C.A. § 
105(a); 38 C.F.R. § 3.301(a).  Post-service private medical 
records do include an October 1999 report, which contains a 
diagnosis of major depressive disorder, with associated 
anxiety and PTSD, but it was reported that the veteran's 
psychiatric disorders dated back to the time of a childhood 
molestation incident reported by the veteran.  There is no 
competent evidence of a nexus between PTSD and any verified 
incident of service, to include alleged frustration at being 
reprimanded for sexual misconduct.  

An April 2000 private medical record also shows that the 
veteran was diagnosed with depression and a generalized 
anxiety disorder and the remaining private medical records 
show that he has been treated for several psychiatric 
disorders, but there is no competent evidence of a link 
between a current diagnosis of a psychiatric disorder and 
service.  As noted above, the RO attempted to obtain an 
opinion addressing the diagnostic and etiological questions 
at hand but the veteran failed to report for VA psychiatric 
examinations scheduled in March and May 2005.  Moreover, he 
did not attempt to either show good cause for his failure to 
report or submit a request to reschedule his examination.  
Thus, as noted previously, the veteran's claims must be rated 
on the available evidence of record.

While there is medical evidence of PTSD and depression, 
albeit conflicting, there is no competent opinion 
etiologically relating any of the veteran's current 
psychiatric disabilities to his active service.  In fact, the 
medical evidence that shows a diagnosis of PTSD also reveals 
that it is linked to childhood trauma rather than any alleged 
in-service stressor.  As such, service connection for PTSD or 
depression is not warranted.

For the reasons set forth above, the Board denies the 
veteran's claim.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine does 
not apply to the instant case.  Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant").  


ORDER

Service connection for PTSD is denied.

Service connection for depression is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


